Title: Osgood Hanbury & Company to John Parke Custis, 1 June 1771
From: Osgood Hanbury & Company
To: Custis, John Parke



Esteem’d Friend
London 1st June 1771

Our last to Thee was 18 Feby ⅌ the Hanbury Capn Esten who we hope long’ere this is safe arriv’d & has made a good progress in her loading so that we may have her home again before the bad weather sets in. This now comes ⅌ the Lunn & Lloyd Capn Necks & inclos’d is thy Accot Current with C. & O. Hanbury to

1st Novr last that being the period from which the present firm commences which we hope on examination will be found free from error if otherwise please point it out & it shall be immediately rectified the prices at present are from 2¾ to 3¾ ⅌ lb. Export & from 9½ to 11 home consumption very fine snuff Tobo will fetch more We shall at all times be glad to receive thy favour & may depend the most shall be made of whatever thee intrusts to our care. We are Thy assur’d Friends

Osgood Hanbury & Co.


P.S. As we have not yet sold all the Hanburys Cargo, We cannot forward the sales by this opportunity but hope to accomplish it soon.

